OPINION ON MOTION FOR REHEARING
MORRISON, Judge.
Our opinion on original submission is withdrawn, and the following is substituted therefor.
The offense is carrying a prohibited weapon, to wit, a knife with a blade longer than five and one half (5½) inches; the punishment, 30 days in jail (probated).
Trial was before the court without the intervention of a jury.
Officers Thyssen and Currie of the Houston police testified that at 2:00 a. m. on the night in question they received information from a deputy sheriff that a Mexican American male, who was driving a 1965 two door, hard top, white Chevrolet bearing the license number NHL 997, was wanted by the “Sheriff’s Department in regard to carrying a pistol and aggravated assault, which occurred earlier that evening.” At 5:00 a. m. the same night, they observed the described automobile in motion and brought it to a halt.
Appellant, who was the driver, got out and they searched his person and found no weapon. A search of the automobile followed, and the prohibited weapon was found in the console between the two front seats. Appellant strenuously objected to the introduction of the fruits of the search of the automobile.
Article 483, Vernon’s Ann.P.C., prohibits the carrying of a pistol or a knife such as the one described here. Article 487, V.A. P.C., authorizes the arrest without a warrant of anyone violating Article 483, V.A. P.C. The officers had received sufficient information to believe that Article 483, V.A.P.C., had been violated, and the subsequent search and arrest was valid.
The judgment is affirmed and appellant’s motion for rehearing is overruled.